Case: 13-60416      Document: 00512581091         Page: 1    Date Filed: 04/01/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals

                                    No. 13-60416
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                              April 1, 2014
                                                                              Lyle W. Cayce
AMAR CHHETRI,                                                                      Clerk


                                                 Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A097 683 245


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Petitioner Amar Chhetri, a native and citizen of Nepal, petitions this
court for review of a decision of the Board of Immigration Appeals (BIA)
denying his motion for reconsideration of its order affirming an Immigration
Judge's (IJ) denial of his application for adjustment of status and dismissing
his appeal. Chhetri contends that the IJ erroneously denied his application for
adjustment of status and that the BIA did not properly evaluate all of the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60416      Document: 00512581091       Page: 2    Date Filed: 04/01/2014


                                    No. 13-60416

relevant factors prior to rendering its decision. He claims that both the IJ and
the BIA improperly assessed and evaluated the testimony and evidence in his
case.
        To the extent that Chhetri is attacking the BIA’s dismissal of his appeal,
we lack jurisdiction to consider his assertions because he failed timely to file a
petition for review from that decision.        See 8 U.S.C. § 1252(b)(1); Navarro-
Miranda v. Ashcroft, 330 F.3d 672, 676 (5th Cir. 2003). Chhetri filed a timely petition
for review of the BIA’s denial of his motion for reconsideration, but we lack
jurisdiction to review the discretionary denial of a request for adjustment of
status, including the denial of a motion for reconsideration of such a decision.
See § 1252(a)(2)(B)(i); see also Hadwani v. Gonzales, 445 F.3d 798, 800 (5th Cir.
2006); Assaad v. Ashcroft, 378 F.3d 471, 474 (5th Cir. 2004). Although the
jurisdictional bar set forth in § 1252(a)(2)(B)(i) does not preclude review of
constitutional claims or questions of law, see § 1252(a)(2)(D); Sung v. Keisler,
505 F.3d 372, 377 (5th Cir. 2007), Chhetri’s assertions amount to nothing more
than his disagreement with the IJ’s and BIA’s weighing of the factors
underlying the discretionary equities determination.               Because Chhetri
challenges the consideration and weighing of the evidence, we lack jurisdiction
over his claim that the BIA erred in denying his motion for reconsideration of
its decision affirming the IJ’s denial of his application for adjustment of status.
See Sung, 505 F.3d at 377. Chhetri’s petition for review is DISMISSED FOR
LACK OF JURISDICTION.




                                          2